                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


TOMMY T. BUSH,

                       Plaintiff,

               v.                                                    Case No. 21-C-0293

MILWAUKEE COUNTY HOUSE OF
CORRECTIONS, et al.,

                       Defendants.

-------------------------------------------------------------------

TOMMY T. BUSH,

                       Plaintiff,

               v.                                                    Case No. 21-C-0294

JALISCO RESTAURANT, et al.,

                       Defendants.


                                             ORDER


       Tommy T. Bush, Jr. has filed two complaints along with a motion to proceed without

prepayment of the filing fee (in forma pauperis) in each case. It appears from Bush’s motion to

proceed in forma pauperis that he is, in fact, indigent and, thus, would be entitled to proceed

without prepayment of the filing fee. However, both complaints will be dismissed because they

fail to state a claim or provide the essential notice to the proposed defendants regarding what they

are alleged to have done that would entitle Bush to relief. See Rule 8 of the Federal Rules of Civil

Procedure. Bush has merely attached a collection of grievances and other documents to each of

the complaints, totaling more than one hundred pages in the first complaint and over eighty in the




          Case 1:21-cv-00293-WCG Filed 03/10/21 Page 1 of 2 Document 6
second. The Court has neither the obligation nor the time to review all of Bush’s exhibits and

attempt to assemble therefrom a potential claim to assert against one or more of the multiple

defendants he has named. For assistance in filing a proper complaint, Bush is directed to the

Court’s website at www.wied.uscourts.gov and encouraged to view the guides and forms for pro

se litigants under the heading “Representing Yourself” to assist him in this process.

       The Court will allow 30 days within which Bush may amend his complaint in order to state

a claim upon which relief can be granted. If he fails to do so within that time both actions will be

dismissed.

       Dated at Green Bay, Wisconsin this 10th day of March, 2021.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                 2

          Case 1:21-cv-00293-WCG Filed 03/10/21 Page 2 of 2 Document 6
